DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, one side of the first light entering region on the second light entering region side and one side of the second light entering region on the first light entering region side are in contact with each other claimed in claim 1  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, subject matters claimed in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RADIATION DETECTOR COMPRISING A FIBER OPTIC PLATES AND AN IMAGE SENSORS, RADIATION DETECTOR MANUFACTURING METHOD, AND IMAGE PROCESSING METHOD.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
Claim 1 (Proposed Amendments): A radiation detector comprising: 
a wiring board; 
a first image sensor and a second image sensor adjacent to each other on the wiring board; 
a first fiber optic plate and a second fiber optic plate adjacent to each other on the first image sensor and the second image sensor; and 

wherein the first fiber optic plate has a first light entering surface, a first light exiting surface, and a first side surface connecting the first light entering surface and the first light exiting surface, and is capable of guiding light between a first light entering region of the first light entering surface and a first light exiting region of the first light exiting surface, 
wherein the second fiber optic plate has a second light entering surface, a second light exiting surface, and a second side surface connecting the second light entering surface and the second light exiting surface, and is capable of guiding light between a second light entering region of the second light entering surface and a second light exiting region of the second light exiting surface, 
wherein one side of the first light entering region on a side of the second light entering region [[side]] and one side of the second light entering region on a side of the first light entering region [[side]] are in contact with each other (a rejection under 35 U.S.C. 112(b)), ACTIVE.125325772.01ATTORNEY DOCKET NO.: 046884-7028-00-US-000023 Application No.: National Stage of PCT/JP2019/015654 Page 3 
wherein the first light exiting region is positioned on a first light receiving region of the first image sensor, 
wherein the second light exiting region is positioned on a second light receiving region of the second image sensor, and 
wherein one side surface of the first side surface on the second fiber optic plate [[side]] and one side surface of the second side surface on the first fiber .
Appropriate correction is required.
Claims 2, 3, 11, and 12 are objected to because of the following informalities:  
Claim 2 should be amended as follows:
Claim 2 (Proposed Amendments): The radiation detector according to claim 1, 
wherein a distance between one side of the first light exiting region on a side of the second light exiting region [[side]] and one side of the second light exiting region on a side of the first light exiting region [[side]] is longer than a distance between one side of the first light receiving region on a side of the second light receiving region [[side]] and one side of the second light receiving region on a side of the first light receiving region [[side]], 
wherein the one side of the first light exiting region on a side of the second light exiting region [[side]] is positioned on the one side of the first light receiving region on a side of the second light receiving region [[side]] or on a side inward from the one side of the first light receiving region on a side of the second light receiving region [[side]], and 
wherein the one side of the second light exiting region on a side of the first light exiting region [[side]] is positioned on the one side of the second light receiving region on a side of the first light receiving region [[side]] or on a side inward from the one side of the second light receiving region on a side of the first light receiving region [[side]]. (Amendments to claim 2 should include various sides identified in figures).  

Claims 3 and 11 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
Claim 3 (Proposed Amendments): The radiation detector according to claim [[2]] 2, further comprising: 
a storage portion provided on the wiring board, 
wherein the storage portion stores a first deviation amount between the one side of the first light exiting region on a side of the second light exiting region [[side]] and the one side of the first light receiving region on a side of the second light receiving region [[side]] and a second deviation amount between the one side of the second light exiting region on a side of the first light exiting region [[side]] and the one side of the second light receiving region on a side of the first light receiving region [[side]]. (Amendments to claim 3 should include various sides identified in figures).
Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 should be amended as follows:
Claim 4 (Proposed Amendments): The radiation detector according to claim 1, 
wherein an outer edge of the first light entering surface and an outer edge of the second light entering surface are continuous with each [[other]] other, and an outer edge of the first light exiting surface and an outer edge of the second light exiting surface are continuous with each other include the first .
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
Claim 5 (Proposed Amendments): The radiation detector according to claim 4, 
wherein the first image sensor [[has]] includes a first circuit region adjacent to the first light receiving region, 
wherein the second image sensor [[has]] includes a second circuit region adjacent to the second light receiving region, and 
wherein the outer edge of the first light entering surface and an outer edge of the second light entering surface are continuous with each [[other]] other, and the outer edge of the first light exiting surface and an outer edge of theACTIVE.125325772.01ATTORNEY DOCKET NO.: 046884-7028-00-US-000023Application No.: National Stage of PCT/JP2019/015654 Page 5second light exiting surface are continuous with each other include the first light receiving region, the first circuit region, the second light receiving region, and the second circuit region when viewed in the thickness direction of the wiring board.
Appropriate correction is required.
Claims 6-10 are objected to because of the following informalities: 
Claim 6 should be amended as follows:
Claim 6 (Proposed Amendments): A method for manufacturing the radiation detector according to claim 1, the method comprising: 

a step of polishing the first light entering surface of the first fiber optic plate and the second light entering surface of the second fiber optic plate after the step of acquiring; and 
a step of forming the scintillator layer on the first fiber optic plate and the second fiber optic [[plate]] plate, and bonding the first fiber optic plate and the second fiber optic plate onto the first image sensor and the second image sensor mounted on the wiring board after the step of polishing.
Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities:  
Claim 7 should be amended as follows:
Claim 7 (Proposed Amendments): The method for manufacturing the radiation detector according to claim 6, 
wherein [[in]] the step of bonding the first fiber optic plate and the second fiber optic plate onto the first image sensor and the second image sensor mounted on the wiring board includes forming the scintillator layer bonding the first fiber optic plate and the second fiber optic plate thereafter (recited previously in claim 6).

Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
Claim 8 (Proposed Amendments): The method for manufacturing the radiation detector according to claim 7, 
wherein the scintillator layer comprises CsI.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
Claim 9 (Proposed Amendments): The method for manufacturing the radiation detector according to claim 6, 
wherein [[in]] the step of bonding the first fiber optic plate and the second fiber optic plate board includes forming the scintillator layer thereafter (rephrased as a method step).
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
Claim 10 (Proposed Amendments): The method for manufacturing the radiation detector according to claim 6, 
wherein [[in]] the step of polishing the first light entering surface of the first fiber optic plate and the second light entering surface of the second includes polishing the first light exiting surface of the first fiber optic plate and the second light exiting surface of the second fiber optic plate .
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
Claim 12 (Proposed Amendments): An image processing method using the radiation detector according to claim 2, the image processing method comprising: 
a step of acquiring a first deviation amount between the one side of the first light exiting region on a side of the second light exiting region [[side]] and the one side of the first light receiving region on a side of the second light receiving region [[side]] and a second deviation amount between the one side of the second light exiting region on a side of the first light exiting region [[side]] and the one side of the second light receiving region on a side of the first light receiving region [[side]]; and (a rejection under 35 U.S.C. 112(b))
a step of generating one radiographic image on [[the]] a basis of a first electrical signal output from the first image sensor via the wiring board, a second electrical signal output from the second image sensor via the wiring board, the first deviation amount, and the second deviation amount after the step of acquiring.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the second light entering region side” in line 17, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites a limitation “the first light entering region side” in line 18, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites a limitation “the second fiber optic plate side” in line 24, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites a limitation “the first fiber optic plate side” in line 25, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 2 recites a limitation “the second light exiting region side” in lines 1-2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 2 recites a limitation “the first light exiting region side” in lines 2-3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 2 recites a limitation “the second light receiving region side” in lines 4-5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 2 recites a limitation “the second light exiting region side” in lines 7-8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 2 recites a limitation “the second light receiving region side” in lines 8-9, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 2 recites a limitation “the second light receiving region side” in lines 9-10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 2 recites a limitation “the first light exiting region side” in lines 11-12, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 2 recites a limitation “the first light receiving region side” in lines 12-13, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 2 recites a limitation “the first light receiving region side” in lines 13-14, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 3 recites a limitation “the second light exiting region side” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 3 recites a limitation “the second light receiving region side” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 3 recites a limitation “the first light exiting region side” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 3 recites a limitation “the first light receiving region side” in line 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
include the first light receiving region and the second light receiving region when viewed in a thickness direction of the wiring board” in lines 5-6, which renders the claim indefinite.  It is unclear which structural elements include the first light receiving region and the second light receiving region when viewed in a thickness direction of the wiring board.
Claim 5 recites a limitation “include the first light receiving region, the first circuit region, the second light receiving region, and the second circuit region when viewed in the thickness direction of the wiring board” in lines 8-10, which renders the claim indefinite.  It is unclear which structural elements include the first light receiving region, the first circuit region, the second light receiving region, and the second circuit region when viewed in the thickness direction of the wiring board.

Claim 6 recites a limitation “the second fiber optic plate side” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 6 recites a limitation “the first fiber optic plate side” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 12 recites a limitation “the second light exiting region side” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 12 recites a limitation “the second light receiving region side” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 12 recites a limitation “the first light exiting region side” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kajiwara et al. (U. S. Patent No. 6,800,857 B2).
With respect to claim 1, Kajiwara et al. disclosed a radiation detector comprising: 
a wiring board (10); 
a first image sensor (1A) and a second image sensor (1A) adjacent to each other on the wiring board; 
a first fiber optic plate (2A) and a second fiber optic plate (2A) adjacent to each other on the first image sensor and the second image sensor; and 
3) provided on the first fiber optic plate and the second fiber optic plate, 
wherein the first fiber optic plate has a first light entering surface, a first light exiting surface, and a first side surface connecting the first light entering surface and the first light exiting surface, and is capable of guiding light between a first light entering region of the first light entering surface and a first light exiting region of the first light exiting surface, 
wherein the second fiber optic plate has a second light entering surface, a second light exiting surface, and a second side surface connecting the second light entering surface and the second light exiting surface, and is capable of guiding light between a second light entering region of the second light entering surface and a second light exiting region of the second light exiting surface, 
wherein one side of the first light entering region on a side of the second light entering region and one side of the second light entering region on a side of the first light entering region are in contact with each other, ACTIVE.125325772.01ATTORNEY DOCKET NO.: 046884-7028-00-US-000023 Application No.: National Stage of PCT/JP2019/015654 Page 3 
wherein the first light exiting region is positioned on a first light receiving region of the first image sensor, 
wherein the second light exiting region is positioned on a second light receiving region of the second image sensor, and 
wherein one side surface of the first side surface on the second fiber optic plate and one side surface of the second side surface on the first fiber optic plate  exhibit shapes along each other and are in contact with each other.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sugawara et al. (U. S. Patent No. 5,550,380 A).
With respect to claim 1, Sugawara et al. disclosed a radiation detector comprising: 
a wiring board (62a) (column 6, lines 18-41); 
a first image sensor (2) and a second image sensor (2) adjacent to each other on the wiring board; 
a first fiber optic plate (3) and a second fiber optic plate (3) adjacent to each other on the first image sensor and the second image sensor; and 
a scintillator layer (4) provided on the first fiber optic plate and the second fiber optic plate, 
wherein the first fiber optic plate has a first light entering surface (3b), a first light exiting surface (3a), and a first side surface connecting the first light entering surface and the first light exiting surface, and is capable of guiding light between a first light entering region of the first light entering surface and a first light exiting region of the first light exiting surface (column 5, lines 9-21), 
wherein the second fiber optic plate has a second light entering surface (3b), a second light exiting surface (3a), and a second side surface connecting the second light entering surface and the second light exiting surface, and is capable of guiding light between a second light entering region of the second light entering surface and a second light exiting region of the second light exiting surface (column 5, lines 9-21), 

wherein the first light exiting region is positioned on a first light receiving region of the first image sensor, 
wherein the second light exiting region is positioned on a second light receiving region of the second image sensor, and 
wherein one side surface of the first side surface on the second fiber optic plate and one side surface of the second side surface on the first fiber optic plate  exhibit shapes along each other and are in contact with each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yamakawa et al. (U. S. Patent No. 10,031,243 B2) disclosed a photon-counting detector.
Toyama et al. (U. S. Patent No. 9,136,029 B2) disclosed a radiographic image sensor comprising a scintillator panel.
Damento et al. (U. S. Patent No. 7,684,545 B2) disclosed an X-ray window and a resistive heater.
Boucly et al
Hörnig (U. S. Patent No. 7,548,608 B2) disclosed a flat X-ray detector and a method for controlling an image dose emitted by an X-ray tube to a flat X-ray detector when recording an X-ray image.
Sims et al. (U. S. Patent No. 7,285,786 B2) disclosed a high-resolution scintillation screen for digital imaging.
Hayashi et al. (U. S. Patent No. 7,262,399 B2) disclosed an automatic-exposure-control method of an image and an automatic-exposure-control system.
Suzuki et al. (U. S. Patent No. 7,247,861 B2) disclosed a two-dimensional image-production method and a system comprising a solid-state image-sensing device.
Miyaguchi (U. S. Patent No. 7,138,637 B2) disclosed an X-ray imager.
Yuki et al. (U. S. Patent No. 7,071,980 B2) disclosed an image-sensing apparatus.
Nakata et al. (U. S. Patent No. 6,928,218 B2) disclosed a fiber plate, a manufacturing method thereof, a radiation imaging apparatus, and a radiation imaging system.
Nagarkar et al. (U. S. Patent No. 6,921,909 B2) disclosed pixelated micro-columnar film scintillator.
Tashiro et al. (U. S. Patent No. 6,906,332 B2) disclosed an image-sensing apparatus comprising an image sensor and an image-sensing system.
Karellas et al. (U. S. Patent No. 6,895,077 B2) disclosed a system and a method for X-ray fluoroscopic imaging.
Kajiwara et al
Kusuyama et al. (U. S. Patent No. 6,781,131 B2) disclosed a radiation detector comprising a scintillator panel and a method of making a scintillator panel.
Matsuura (U. S. Patent No. 6,731,720 B2) disclosed an image-pickup device.
Tashiro et al. (U. S. Patent No. 6,671,347 B2) disclosed a radiation imaging system comprising a radiation imaging apparatus.
Kusuzama et al. (U. S. Patent No. 6,635,877 B2) disclosed a radiation image sensor comprising a scintillator panel and a method of making a scintillator panel.
Tashiro (U. S. Patent No. 6,559,452 B1) disclosed an image input apparatus.
Hamamoto et al. (U. S. Patent No. 6,479,827 B1) disclosed an image-sensing apparatus.
Stanton et al. (U. S. Patent No. 6,448,544 B1) disclosed a low-noise high-resolution image-detection system and a method.
Rudin et al. (U. S. Patent No. 6,285,739 B1) disclosed a radiographic imaging apparatus and a method for vascular interventions.
Muraki et al. (U. S. Patent No. 6,042,267 A) disclosed an X-ray image pickup apparatus for intraoral photography.
Karellas (U. S. Patent No. 6,031,892 A) disclosed a system for quantitative radiographic imaging.
Sugawara et al. (U. S. Patent No. 5,550,380 A) disclosed a radiating image-detecting apparatus including bundled optical fibers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884